In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered May 30, 1975, in favor of defendants, upon a jury verdict. Judgment affirmed, without costs or disbursements. In our opinion the charge, as a whole, was proper since the trial court related the applicable principles of law to the specific claims and to the evidence in the case. The refusal to grant plaintiffs’ request with regard to notice of the alleged dangerous condition and the charge as given did not deprive them of a substantial right accorded by law (see Taggart v Vogel, 3 NY2d 58). Furthermore, the trial court did not abuse its discretion in submitting certain special questions to the jury. We have examined plaintiffs’ other arguments and find them to be without merit. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.